Citation Nr: 1035702	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  94-33 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an increased rating for diabetes mellitus, type 
II, currently evaluated as 20 percent disabling.  


REPRESENTATION

Veteran represented by:	Robert A. Laughlin, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The Veteran had active service from June 1967 to March 1971.  

This matter is before the Board of Veterans' Appeals (Board) from 
an April 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which 
denied an increased rating for diabetes mellitus, type II.  In 
August 2008, a hearing was held before the undersigned Veterans 
Law Judge making this decision.  See 38 U.S.C.A. § 7107(c) (West 
2002).  

Although the Veteran's attorney indicated his desire to withdraw 
as the Veteran's representative in this matter in a letter dated 
in April 2010, in a May 2010 ruling, the Board determined that 
the cause for this motion had not been specified, and that as a 
consequence, his motion could not be granted.  Consequently, the 
Board finds that the Veteran continues to be represented by the 
attorney designated on the title page of this decision.  


FINDING OF FACT

An appeal has not been filed with respect to the issue of 
entitlement to an increased rating for diabetes mellitus, type 
II.  


CONCLUSION OF LAW

Absent a substantive appeal, the criteria for dismissal of this 
case have been met.  38 U.S.C.A. § 7105(d)(2)-(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.300, 20.302 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed notice of disagreement in 
writing and, after the issuance of a statement of the case has 
been furnished, a timely filed substantive appeal.  See 38 C.F.R. 
§ 20.200.  A substantive appeal consists of a properly completed 
VA Form 9 or correspondence containing the necessary information.  
See 38 C.F.R. § 20.202.  

As a general rule, a substantive Appeal must be filed within 60 
days from the date that the agency of original jurisdiction (AOJ) 
mails the Statement of the Case to the appellant, or within the 
remainder of the 1-year period from the date of mailing of the 
notification of the determination being appealed (i.e., the 
Rating Decision), whichever period ends later.  38 C.F.R. § 
20.302(b)(1).  If (i) a claimant submits additional evidence 
within 1 year of the date of mailing of the notification of the 
determination being appealed, and (ii) that evidence requires 
that the claimant be furnished a Supplemental Statement of the 
Case, then the time to submit a Substantive Appeal shall end not 
sooner than 60 days after such Supplemental Statement of the Case 
is mailed to the appellant, even if the 60-day period extends 
beyond the expiration of the 1-year appeal period.  38 C.F.R. § 
20.302(b)(2).  If an appeal is not perfected within the time 
specified by the regulation, the RO's determination becomes 
final.  See 38 U.S.C.A. § 7105(c).

An April 2007 rating decision denied entitlement to a rating in 
excess of 20 percent for the Veteran's diabetes mellitus, type 
II.  The Veteran was notified of this decision and of his 
appellate rights by letter dated April 13, 2007.  In the Board's 
May 2009 decision, the Board specifically noted that the Veteran 
filed a notice of disagreement (NOD) with this decision in May 
2007.  Therefore, a remand was required for a statement of the 
case (SOC), pursuant to Manlincon v. West, 12 Vet. App. 238 
(1999) (NOD initiates review by the Board of the RO's denial of a 
claim, and bestows jurisdiction on the Court, so the Board must 
remand such issue to the RO, for issuance of an SOC).



The Board remanded the case for the following action:

Issue a statement of the case with respect to the 
issue of entitlement to an increased rating for 
diabetes mellitus, type II.  The Veteran and his 
representative should be advised of the need to file 
a substantive appeal following the issuance of the 
statement of the case if the Veteran wishes to 
complete an appeal as to this claim.  

On July 29, 2009, an SOC was issued.  The transmittal letter to 
the Veteran and his then representative (i.e., Vietnam Veterans 
of America, or VVA) indicated that he had 60 days from the date 
of the letter within which to file a substantive appeal, and 
provided him with details on how to do so.  The Veteran did not 
submit a substantive appeal.  

Correspondence received from the Veteran and Robert A. Laughlin 
received in August 2009 pertain to attorney fee and 
representation matters and made no mention of the claim for a 
higher rating for diabetes mellitus.  See VA Forms 21-4138 dated 
August 5, 2009, August 7, 2009, and August 12, 2009; Letter from 
Robert A. Laughlin, dated August 12, 2009.  Therefore, this 
correspondence does not constitute a substantive appeal, as it 
did not set out any arguments relating to error of fact or law 
concerning the denial of the claim for a higher rating for 
diabetes mellitus.  See 38 C.F.R. § 20.202.  Additionally, while 
VA treatment records dated in August 2009 were printed on August 
31, 2009 and associated with the claims folder, 38 C.F.R. 
§ 20.302(b)(2) is not applicable here because this evidence was 
not received within one year of the date of the notification of 
the determination being appealed, i.e., within one year of April 
13, 2007, or by April 13, 2008.  

The Board also points out that the Veteran did not request an 
extension of the time for filing a substantive appeal prior to 
the expiration of the time limit for filing the substantive 
appeal.  In sum, no correspondence was received from the Veteran 
or his representative within 60 days of the issuance of the July 
29, 2009 statement of the case on the claim for a higher rating 
for diabetes mellitus which could be construed as a substantive 
appeal or a request for an extension of time for filing a 
substantive appeal concerning that claim.  See 38 C.F.R. §§ 
20.202, 20.302(b), 20.303.  Although the Veteran requested an 
"extension of time limits & help for my BVA - claim on 
Diabetes" in a statement dated April 28, 2010, this statement 
was both dated and received more than 60 days after the issuance 
of the July 29, 2009 SOC.             

The Board sent the Veteran and his current representative a 
letter in March 2010, in which the Board provided notice of what 
constituted a substantive appeal, that the record indicated that 
the Veteran had not filed a substantive appeal in response to a 
statement of the case, and that the Veteran was therefore being 
advised that his claim was potentially defective and subject to 
dismissal.  While the Veteran's current representative's comments 
in April 2010 correspondence imply that he was unaware of the 
issuance of the July 2009 SOC, he acknowledges his receipt of the 
Board's correspondence of March 2010.  Moreover, the Veteran's 
April 2010 request for an extension of "time limits and help for 
my BVA-claim on Diabetes" is reflective of his awareness that it 
was now his obligation to come forward with further evidence 
and/or argument as a result of the RO's proper issuance of a 
statement of the case in this matter in July 2009.  In this 
regard, the record further reflects that in a May 2010 letter, 
the Board gave the Veteran an additional 60 days to submit 
additional evidence or argument, and he has not done so.  In 
summary, neither the Veteran nor his current representative has 
provided evidence or argument demonstrating that a timely 
substantive appeal was filed with respect to the July 2009 
statement of the case.  Parenthetically, the Board points out the 
that July 2009 SOC was sent to the Veteran at his proper address 
of record and a copy was provided to his then-representative, 
VVA.  A copy was not provided to the Veteran's current 
representative because he did not represent the Veteran in July 
2009.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  Absent a timely substantive 
appeal, the appeal was not perfected, and the Board is without 
jurisdiction to adjudicate this claim.  See 38 U.S.C.A. §§ 
7105(a), 7108; 38 C.F.R. § 20.200; YT v. Brown, 9 Vet. App. 195 
(1996).  Accordingly, since the Veteran did not perfect his 
appeal by filing a substantive appeal in a timely fashion, his 
claim must be dismissed.

The Board has considered whether the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002), applies to the issue of whether the veteran 
filed a timely substantive appeal.  The VCAA redefines VA's duty 
to assist, enhances the duty to notify claimants about the 
information and evidence necessary to substantiate a claim, and 
eliminates the requirement that a claim be well grounded.  It 
does not apply to matters on appeal, however, when the issue is 
limited to statutory interpretation, as in the instant case. See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also 
VAOPGCPREC 5-2004 (June 23, 2004) (VA not required to provide 
notice of the information and evidence necessary to substantiate 
a claim where that claim cannot be substantiated because there is 
no legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit).  Consequently, 
the Board is not required to address the VCAA with respect to the 
issue of whether the Veteran filed a timely substantive appeal.


ORDER

The appeal is dismissed.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


